BEAUCHAMP, Judge.
The conviction is for a second offense for driving while intoxicated; the punishment, three years in the penitentiary.
The sufficiency of the evidence is not challenged. The sole bill of exception relates to the overruling of a challenge for cause to the juror Roy Haynes. The challenge was based upon Sec. 13 of Art. 616, Vernon’s Ann. C.C.P.
Haynes, on voir dire examination, stated that he had confidence in the peace officers of his county and did not believe they would arrest an innocent man, and that the fact that appellant was arrested caused him to believe that appellant was guilty. Assuming that such examination shows that the juror had formed an opinion or conclusion as to the guilt of appellant, nevertheless, the bill is deficient for the reason that it is not shown that the opinion was such as would influence his verdict. Sec. 13 of Art. 616, C.C.P., requires that the opinion or conclusion as to the guilt or innocence of the accused be such as will influence the juror in his action in finding a verdict. The full examination of the juror is not set forth in the bill, and we are not advised as to whether the witness was examined in the manner set forth in Art. 616 (13), C.C.P. Apparently the trial court reached the conclusion from the entire examination that the juror was impartial and would render a fair verdict. The bill does not show reversible error in the overruling of the challenge for cause.
Finding no reversible error the judgment is affirmed.